727 F.2d 1016
UNITED STATES of America, Plaintiff-Appellant,v.Eduardo HERRERA, Defendant-Appellee.
No. 81-5544.
United States Court of Appeals,Eleventh Circuit.
March 19, 1984.

Stanley Marcus, U.S. Atty., William C. Turnoff, Asst. U.S. Atty., Miami, Fla., Frank J. Marine, Appellate Section, Criminal Div., U.S. Dept. of Justice, Washington, D.C., for U.S.A.
Ellis S. Rubin, Thomas James O'Grady, Miami, Fla., for Herrara.
Appeal from the United States District Court for the Southern District of Florida, Sidney M. Aronovitz, Judge.
Before TJOFLAT, KRAVITCH and HATCHETT, Circuit Judges.
PER CURIAM:


1
The Court, on its own motion, issues the following correction to United States v. Herrera, 711 F.2d 1546 (11th Cir.1983).


2
The last sentence in footnote 13 at 711 F.2d 1546, 1554, is deleted.